 



Exhibit 10.2

NOBLE ENERGY, INC.
1992 STOCK OPTION AND RESTRICTED STOCK PLAN

RESTRICTED STOCK AGREEMENT

     THIS AGREEMENT, made and entered into as of
                                        , by and between NOBLE ENERGY, INC., a
Delaware corporation (the “Company”), and
                                         (“Employee”),

WITNESSETH THAT:

     WHEREAS, the Compensation, Benefits and Stock Option Committee of the
Company’s Board of Directors (the “Committee”), acting under the Company’s 1992
Stock Option and Restricted Stock Plan adopted on January 28, 1992, as amended
(the “Plan”), has the authority to award restricted shares of the common stock
of the Company to certain employees of the Company or an Affiliate (as defined
in the Plan); and

     WHEREAS, pursuant to the Plan the Committee has determined to make such an
award to Employee on the terms and conditions and subject to the restrictions
set forth in the Plan and this Agreement, and Employee desires to accept such
award;

     NOW, THERFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

     1. Restricted Stock Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, the Company hereby
awards to Employee, and Employee hereby accepts, a restricted stock award (the
“Award”) of                      shares (the “Restricted Shares”) of common
stock, par value $3.33 1/3 per share, of the Company. The Award is made
effective as of                                (the “Effective Date”). A
certificate representing the Restricted Shares shall be issued in the name of
Employee as of the Effective Date and delivered to Employee on the Effective
Date or as soon thereafter as practicable. Employee shall cause the certificate
representing the Restricted Shares, upon receipt thereof by Employee, to be
deposited, together with stock powers and any other instrument of transfer
reasonably requested by the Company duly endorsed in blank, with the Company, to
be held by the Company in escrow for Employee’s benefit until such time as the
Restricted Shares represented by such certificate are either forfeited by
Employee to the Company or the restrictions thereon terminate as set forth in
this Agreement.

     2. Performance Goal, Vesting and Forfeiture.

     (a) The Restricted Shares shall be subject to a restricted period (the
“Restricted Period”) that shall commence on the Effective Date and shall end on
                                        . The Performance Goal shall be achieved
as of December 31,           , if the Company’s total shareholder return for the
period commencing January 1,

 



--------------------------------------------------------------------------------



 



          , and ending December 31,           , is at or above the twenty-five
(25) percentile level of the total shareholder returns for the peer group of
companies identified below (the “Peer Group”). The total shareholder returns for
the Company and the other Peer Group companies shall be determined on the basis
of the total investment performance that would have resulted as of December 31,
          , from investing $100 in the common stock of the Company and each of
the other companies in the Peer Group, using a beginning stock price and an
ending stock price equal to the average closing price for the first 20 trading
days in            and the last 20 trading days in           , respectively, and
with all dividends reinvested. The Peer Group shall be the group of companies
consisting of each of the following companies that is in existence on
December 31,           :

[Peer Group to be selected by Compensation Committee]

     (b) During the Restricted Period, the Restricted Shares shall be subject to
being forfeited by Employee to the Company as provided in this Agreement, and
Employee may not sell, assign, transfer, discount, exchange, pledge or otherwise
encumber or dispose of any of the Restricted Shares.

     (c) If Employee remains employed by the Company or an Affiliate throughout
the Restricted Period and the Performance Goal is achieved as of December 31,
          , the restrictions applicable hereunder to the Restricted Shares shall
terminate, and as soon as practicable thereafter a stock certificate for the
Restricted Shares, together with any dividends or other distributions with
respect to such shares then being held by the Company pursuant to the provisions
of this Agreement, shall be delivered to Employee free of such restrictions.

     (d) If Employee’s employment with the Company or an Affiliate terminates
during the Restricted Period by reason of Employee’s death, Disability (as
defined in Section 2(g) hereof), Retirement (as defined in the Plan) or
discharge by the Company or an Affiliate other than for Cause (as defined in
Section 2(g) hereof), and the Performance Goal is achieved as of December 31,
          , the restrictions applicable hereunder to the Restricted Shares shall
terminate as to the number of such shares equal to the product obtained by
multiplying the number of such Restricted Shares by a fraction, (i) the
numerator of which is the number of whole months of employment with the Company
or an Affiliate that Employee completed after December 31,           , and prior
to such termination of employment, and (ii) the denominator of which is 36, and
as soon as practicable thereafter a stock certificate for such portion of the
Restricted Shares (rounded to the closest whole number of shares), together with
any dividends or other distributions with respect to such shares then being held
by the Company pursuant to the provisions of this Agreement, shall be delivered
to Employee (or in the event of Employee’s death, to Employee’s estate) free of
such restrictions; provided, however, that the Committee in its discretion may
reduce (including to zero) the number of the

2



--------------------------------------------------------------------------------



 



Restricted Shares with respect to which such restrictions shall terminate
pursuant to this Section 2(d). Any Restricted Shares with respect to which such
restrictions do not terminate shall be forfeited by Employee and transferred to
the Company at no cost to the Company.

     (e) All of the Restricted Shares shall be forfeited by Employee and
transferred to the Company at no cost to the Company if (i) Employee remains
employed by the Company or an Affiliate throughout the Restricted Period but the
Performance Goal is not achieved as of December 31,           , or (ii) the
employment of Employee by the Company or an Affiliate terminates during the
Restricted Period for any reason other than Employee’s death, Disability,
Retirement or discharge by the Company or an Affiliate without Cause.

     (f) If a Change in Control (as defined in Section 2(g) hereof) occurs
during the Restricted Period and while Employee is employed by the Company or an
Affiliate, the restrictions applicable hereunder to the Restricted Shares shall
terminate and the Restricted Shares (and/or any successor securities or other
property attributable to the Restricted Shares that may result from the Change
in Control), together with any dividends or other distributions with respect to
such shares then being held by the Company pursuant to the provisions of this
Agreement, shall be delivered to Employee free of such restrictions. If a Change
in Control occurs during the Restricted Period and after Employee’s employment
terminates for a reason described in Section 2(d) hereof, (i) the restrictions
applicable hereunder to the number of Restricted Shares calculated pursuant to
the provisions of Section 2(d) hereof shall terminate and said number of such
shares (and/or any successor securities or other property attributable to such
shares that may result from the Change in Control), together with any dividends
or other distributions with respect to such shares then being held by the
Company pursuant to the provisions of this Agreement, shall be delivered to
Employee (or in the event of Employee’s death, to Employee’s estate) free of
such restrictions, and (ii) any Restricted Shares with respect to which such
restrictions do not terminate shall be forfeited by Employee and transferred to
the Company at no cost to the Company.

     (g) For the purposes of this Agreement: (i) the “Disability” of Employee
shall mean that Employee is disabled within the meaning of Section 409A(a)(2)(C)
of the Internal Revenue Code of 1986, as amended, as determined by the Committee
in its discretion; (ii) transfers of employment without interruption of service
between or among the Company and its Affiliates shall not be considered a
termination of employment; (iii) a discharge by the Company or an Affiliate for
“Cause” means any termination of Employee’s employment with the Company or an
Affiliate by reason of Employee’s (1) conviction of a felony or misdemeanor
involving moral turpitude, (2) engagement in conduct involving misuse of the
funds or other property of the Company or an Affiliate, (3) engagement in a
business activity which is in conflict with the business interests of the
Company or an Affiliate, (4) gross negligence of willful misconduct, or
(5) engagement in conduct which is in violation of the safety rules or standards
of the Company or an Affiliate or which otherwise may cause or causes injury to
another person; and (iv) a “Change in Control” shall be deemed to have occurred
if:

3



--------------------------------------------------------------------------------



 



     (1) individuals who, as of                               , constitute the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least fifty-one percent (51%) of the Board of Directors of the
Company, provided that any person becoming a director subsequent to
                              , whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board;

     (2) the stockholders of the Company shall approve a reorganization, merger
or consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own outstanding voting securities
representing at least fifty-one percent (51%) of the combined voting power
entitled to vote generally in the election of directors (“Voting Securities”) of
the reorganized, merged or consolidated company;

     (3) the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or

     (4) any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either
(A) the then outstanding shares of common stock, par value $3.33-1/3 per share,
of the Company (“Common Stock”) or (B) the Voting Securities of the Company, in
either such case other than solely as a result of acquisitions of such
securities directly from the Company. Without limiting the foregoing, a person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares the power to vote, or to direct the
voting of, or to dispose, or to direct the disposition of, Common Stock or other
Voting Securities of the Company shall be deemed the beneficial owner of such
Common Stock or Voting Securities.

     Notwithstanding the foregoing, a “Change in Control” of the Company shall
not be deemed to have occurred for purposes of subparagraph (4) of this
Section 2(g)(iv) solely as the result of an acquisition of securities by the
Company which, by reducing the

4



--------------------------------------------------------------------------------



 



number of shares of Common Stock or other Voting Securities of the Company
outstanding, increases (i) the proportionate number of shares of Common Stock
beneficially owned by any person to twenty-five percent (25%) or more of the
shares of Common Stock then outstanding or (ii) the proportionate voting power
represented by the Voting Securities of the Company beneficially owned by any
person to twenty-five percent (25%) or more of the combined voting power of all
then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of the Company (other than a result of a stock split, stock dividend
or similar transaction), then a Change in Control of the Company shall be deemed
to have occurred for purposes subparagraph (4) of this Section 2(g)(iv).

     3. Rights as Shareholder. Subject to the provisions of this Agreement, upon
the issuance of a certificate or certificates representing the Restricted Shares
to Employee, Employee shall become the owner thereof for all purposes and shall
have all rights as a stockholder, including voting rights and the right to
receive dividends and distributions, with respect to the Restricted Shares. If
the Company shall pay or declare a dividend or make a distribution of any kind,
whether due to a reorganization, recapitalization or otherwise, with respect to
the shares of Company common stock constituting the Restricted Shares, then the
Company shall pay or make such dividend or other distribution with respect to
the Restricted Shares; provided, however, that the cash, stock or other
securities and other property constituting such dividend or other distribution
shall be held by the Company subject to the restrictions applicable hereunder to
the Restricted Shares until the Restricted Shares are either forfeited by
Employee and transferred to the Company or the restrictions thereon terminate as
set forth in this Agreement. If the Restricted Shares with respect to which such
dividend or distribution was paid or made are forfeited by Employee pursuant to
the provisions hereof, then Employee shall not be entitled to receive such
dividend or distribution and such dividend or distribution shall likewise be
forfeited and transferred to the Company. If the restrictions applicable to the
Restricted Shares with respect to which such dividend or distribution was paid
or made terminate in accordance with the provisions of this Agreement, then
Employee shall be entitled to receive such dividend or distribution with respect
to such shares, without interest, and such dividend or distribution shall
likewise be delivered to Employee.

     4. Withholding Taxes.

     (a) Employee may elect, within 30 days of the Effective Date and on notice
to the Company, to realize income for federal income tax purposes equal to the
fair market value of the Restricted Shares on the Effective Date. In such event,
Employee shall make arrangements satisfactory to the Company or the appropriate
Affiliate to pay in the year of the Award any federal, state or local taxes
required to be withheld with respect to such shares. If Employee fails to make
such payments, then any provision of this Agreement to the contrary
notwithstanding, the Company and its Affiliates shall, to the extent permitted
by law, have the right to deduct from any payments of any kind otherwise due
from the Company or an Affiliate to or with respect to Employee, whether or not
pursuant to this Agreement, or the Plan and regardless of the form of payment,
any

5



--------------------------------------------------------------------------------



 



federal, state or local taxes of any kind required by law to be withheld with
respect to the Restricted Shares.

     (b) If no election is made by Employee pursuant to Section 4(a) hereof,
then upon the termination of the restrictions applicable hereunder to all or any
portion of the Restricted Shares, Employee (or in the event of Employee’s death,
the administrator or executor of Employee’s estate) will pay to the Company or
the appropriate Affiliate, or make arrangements satisfactory to the Company or
such Affiliate regarding payment of, any federal, state or local taxes of any
kind required by law to be withheld with respect to the Restricted Shares with
respect to which such restrictions have terminated. If Employee (or in the event
of Employee’s death, the administrator or executor of Employee’s estate) fails
to make such payments, then any provision of this Agreement to the contrary
notwithstanding, the Company and its Affiliates shall, to the extent permitted
by law, have the right to deduct from any payments of any kind otherwise due
from the Company or an Affiliate to or with respect to Employee, whether or not
pursuant to this Agreement, or the Plan and regardless of the form of payment,
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Shares with respect to which such restrictions
have terminated.

     5. Reclassification of Shares. In case of any consolidation or merger of
another corporation into the Company in which the Company is the surviving
corporation and in which there is a reclassification or change (including the
right to receive cash or other property) of the Restricted Shares (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination, but including any change in such shares into two or
more classes or series of shares), the Committee may provide that payment of the
Restricted Shares shall take the form of the kind and amount of shares of stock
and other securities (including those of any new direct or indirect parent of
the Company), property, cash or any combination thereof receivable upon such
consolidation or merger.

     6. Effect on Employment. Nothing contained in this Agreement shall confer
upon Employee the right to continue in the employment of the Company or an
Affiliate, or affect any right which the Company or an Affiliate may have to
terminate the employment of Employee.

     7. Legend. Each certificate representing the Restricted Shares shall
conspicuously set forth on the face or back thereof, in addition to any legends
required by applicable law or other agreement, a legend in substantially the
following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THE
TERMS OF THE NOBLE ENERGY, INC. 1992 STOCK OPTION PLAN AND RESTRICTED STOCK PLAN
AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, DISCOUNTED, EXCHANGED, PLEDGED OR
OTHERWISE ENCUMBERED OR DISPOSED OF IN ANY MANNER, EXCEPT AS SET FORTH IN THE
TERMS OF THE AGREEMENT EMBODYING THE AWARD OF SUCH

6



--------------------------------------------------------------------------------



 



SHARES DATED                               . A COPY OF SUCH AGREEMENT IS ON FILE
IN THE OFFICE OF THE COMPANY.

     8. Assignment. The Company may assign all or any portion of its rights and
obligations under this Agreement. The Award, the Restricted Shares and the
rights and obligations of Employee under this Agreement may not be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of by Employee other than by will or the laws of descent and
distribution.

     9.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of (i) the Company and its successors and assigns, and (ii) Employee,
and Employee’s heirs, devisees, executors, administrators and personal
representatives.

     10. Amendment. This Agreement may be amended or terminated at any time by
an instrument in writing to such effect executed by both parties.

     11. Notices. All notices required or permitted to be given or made under
this Agreement shall be in writing and shall be deemed to have been duly given
or made if (i) delivered personally, (ii) transmitted by first class registered
or certified United States mail, postage prepaid, return receipt requested,
(iii) sent by prepaid overnight courier service, or (iv) sent by telecopy or
facsimile transmission, answer back requested, to the person who is to receive
it at the address that such person has theretofore specified by written notice
delivered in accordance herewith. Such notices shall be effective (i) if
delivered personally or sent by courier service, upon actual receipt by the
intended recipient, (ii) if mailed, upon the earlier of five days after deposit
in the mail or the date of delivery as shown by the return receipt therefor, or
(iii) if sent by telecopy or facsimile transmission, when the answer back is
received. The Company or Employee may change, at any time and from time to time,
by written notice to the other, the address that the Company or Employee had
theretofore specified for receiving notices. Until such address is changed in
accordance herewith, notices under this Agreement shall be delivered or sent
(i) to Employee at Employee’s address as set forth in the records of the
Company, or (ii) to the Company at the principal executive offices of the
Company clearly marked “Attention:                     ”.

     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to its principles
of conflict of laws.

     13. Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision shall be deemed to be so limited and shall
be enforceable by limitation thereof, then the provision shall be so limited and
shall be enforceable to the maximum extent permitted by applicable law.

7



--------------------------------------------------------------------------------



 



     14. Further Assurances. The parties agree to execute such additional
instruments and to take all such further action as may be reasonably necessary
to carry out the intent and purposes of this Agreement.

     15. Entire Agreement. This Agreement and Plan set forth the entire
agreement between the parties with respect to the subject matter hereof, and
supersede all prior agreements and understandings, whether written or oral,
between the parties with respect to the subject matter hereof.

     16. Subject to Plan. The Award, the Restricted Shares and this Agreement
are subject to all of the terms and conditions of the Plan as amended from time
to time. In the event of any conflict between the terms and conditions of the
Plan and those set forth in this Agreement, the terms and conditions of the Plan
shall control.

     17. Counterparts. This Agreement may be executed by the parties hereto in
any number of counterparts, each of which shall be deemed an original, and all
of which shall constitute one and the same agreement.

     18. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.

     19. References. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.

[SIGNATURE PAGE TO FOLLOW]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Employee have executed this Agreement
as of the date first written above.

     

  NOBLE ENERGY, INC.
 
   

    By:

 

--------------------------------------------------------------------------------


    Name:

 

--------------------------------------------------------------------------------


    Title:

 

--------------------------------------------------------------------------------

     

  EMPLOYEE
 
   

 

--------------------------------------------------------------------------------


    Employee Signature
 
   

 

--------------------------------------------------------------------------------


    Employee Printed Name

9



--------------------------------------------------------------------------------



 



Exhibit 10.2

STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE

     FOR VALUE RECEIVED and pursuant to that certain Noble Energy, Inc. 1992
Stock Option and Restricted Stock Plan Restricted Stock Agreement dated as of
                                                             (the “Agreement”),
the undersigned Employee hereby sells, assigns and transfers unto
                                                                      , ______
shares of the Common Stock, $3.33 1/3 par value per share, of Noble Energy,
Inc., a Delaware corporation (the “Company”), standing in the undersigned’s name
on the books of the Company represented by Certificate No(s).           
delivered herewith, and does hereby irrevocably constitute and appoint the
Secretary of the Company as the undersigned’s attorney-in-fact, with full power
of substitution, to transfer said stock on the books of the Company. THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.

      Dated:        

--------------------------------------------------------------------------------

 

     

  EMPLOYEE:
 
   

 

--------------------------------------------------------------------------------


  Name Printed:

 

--------------------------------------------------------------------------------

10